Citation Nr: 0014187	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  95-39 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUE

Entitlement to an increased rating for a cervical spine 
disorder, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to July 
1954.  This case comes to the Board of Veterans' Appeals 
(Board) from an August 1995 RO decision which denied an 
increase in a 30 percent rating for a cervical spine 
disorder.  In a September 1999 decision, the RO assigned a 40 
percent rating for the cervical spine disorder, and the 
veteran continues to appeal for a higher rating.  

The veteran also initially appealed issues of increased 
ratings for right shoulder and lung disorders; however, he 
withdrew those issues during a December 1995 RO hearing, and 
they are no longer before the Board for consideration.  The 
Board also notes that an issue of a total disability 
compensation rating based on individual unemployability was 
raised by the veteran's representative in a May 2000 
statement.  This issue has not been adjudicated by the RO or 
developed for appeal, and it is referred to the RO for 
appropriate consideration.  


FINDING OF FACT

The veteran's service-connected cervical spine disorder, 
including degenerative joint disease and degenerative disc 
disease, is productive of no more than severe limitation of 
motion of the cervical spine and severe intervertebral disc 
syndrome.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a 
cervical spine disorder have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5290, 5293 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1950 to July 
1954. 

In a September 1993 decision, the Board granted service 
connection for a cervical spine disorder.  In a February 1994 
decision, the RO assigned a 30 percent rating for the 
cervical spine condition, described as traumatic degenerative 
changes with radiculopathy and limitation of motion.  

In January 1995, the veteran submitted a claim for an 
increased rating for his cervical spine disorder.  He noted 
that the pain and discomfort in his neck was worsening and 
that he had difficulty in bending or stretching.  

VA outpatient records show that in February 1995 the 
veteran's chief complaint was chronic neck pain, with other 
complaints of persistent paresthesia of the first and second 
digits of the right hand.  He reported that he had used a 
cervical collar in the past but not recently.  A physical 
examination showed reduced cervical spine movement.  The 
impression, in pertinent part, was degenerative arthritis and 
degenerative disc disease of the cervical spine, with 
symptoms suggestive of chronic radiculopathy in the cervical 
spine region on the right.  Use of the cervical collar was 
recommended.  In June 1995, it was noted that a trial of 
Daypro afforded the veteran modest relief of cervical pain 
but that use of a cervical collar afforded no improvement.  
The veteran reported that cervical exercises produced 
unacceptable lightheadedness and dizziness.  A physical 
examination revealed moderate reduction in motion of the 
cervical spine.  There was moderate muscle spasm.  The 
impression, in pertinent part, was degenerative arthritis and 
degenerative disc disease of the spine.  

On a June 1995 VA examination, the veteran complained of 
persistent pain at the base of his neck on the right which 
radiated down his right arm.  He also complained of numbness 
of the right hand, particularly in the right index finger.  
On examination, there was some limitation of motion of the 
cervical spine:  extension to 20 degrees, flexion to 30 
degrees, lateral flexion to 20 degrees, and lateral rotation 
to 50 degrees.  There was some moderate spasm with all 
movements.  Neurological examination of the upper extremities 
revealed no evidence of weakness or atrophy.  Sensation of 
the upper extremities was normal except for the right index 
finger where there was some sensory deficit.  Deep tendon 
reflexes of the upper extremities were trace and symmetric.  
X-rays of the cervical spine revealed moderate degenerative 
spondylosis.  The diagnosis, in pertinent part, was cervical 
radiculopathy, right, with involvement of the 7th cervical 
nerve root.  

In an August 1995 decision, the RO denied an increased rating 
for the cervical spine disorder.  

VA outpatient records in October and November 1995 show that 
the veteran was seen with complaints of neck pain.  

At a December 1995 RO hearing before a hearing officer, the 
veteran testified that that his neck burned as if he had a 
hot poker on it and that the burning went down into his hand 
where he had no feeling at times in his right thumb and index 
finger; that the radiation of pain was all in his right upper 
extremity; that he had muscle spasms on occasion; that his 
cervical pain was constant and woke him up at night; that his 
cervical spine problems have affected his whole back such 
that he must roll out bed in the morning and sit for a couple 
of minutes before arising; that he had flares of pain two or 
three times a day; that his neck was restricted in movement; 
that he wore a cervical collar two or three hours a day; and 
that he could not drive too far without discomfort.

VA outpatient records show that in May 1996 the veteran was 
reported to have chronic right upper extremity discomfort and 
paresthesia in the first and second digits, and that he had 
lately developed a resting tremor in his right hand.  An 
examination revealed limitation of motion of the cervical 
spine in each direction, a moderate tremor of the right hand, 
and decreased grip strength of the right hand.  In October 
1996, the veteran complained of chronic neck pain that 
occasionally radiated down into his right arm and into his 
index finger and thumb.  The impression was definite 
neurological disease.    

In October 1996, the veteran was admitted to a VA hospital, 
in part for evaluation of a right hand tremor.  The veteran 
complained that the tremor was worsening.  It was noted in 
his medical history that he had carpal tunnel release on the 
left five years previously.  An examination revealed pain 
with neck extension, severe point tenderness along the C7 
vertebra, tremor of the right hand, strength of 4/5 or higher 
in the upper extremity muscles, decreased deep tendon 
reflexes, and intact sensory function.  Electromyogram (EMG) 
and nerve conduction studies of the upper extremities 
demonstrated moderate right carpal tunnel syndrome, left 
median neuropathy, right ulnar neuropathy at the elbow, and 
no evidence of C7 radiculopathy.  A magnetic resonance 
imaging (MRI) of the cervical spine revealed old ossified 
herniated nucleus pulposus of moderate to severe narrowing of 
the spinal canal, especially on the right with indentation of 
cord at this level, without signal change in the cord, and 
right neural foraminal narrowing.  The discharge diagnosis, 
in pertinent part, was C6-7 radiculopathy with chronic right 
shoulder pain and numbness in C6 distribution.  In a report 
dated on the date of discharge, a doctor indicated that the 
veteran had no radicular pain, that right C6-7 distribution 
weakness was old and not progressive (apparently a fixed 
deficit), and that surgery would not help the veteran with 
his neck pain or improve his neurological deficit.  

On a November 1996 VA examination, the veteran complained of 
chronic neck pain.  He had no complaints affecting his upper 
extremities that would clearly suggest a radiculopathy.  On 
examination, the range of motion of the cervical spine was 
flexion to 45 degrees, extension to 25 degrees, lateral 
flexion to 5 degrees, and lateral rotation to 20 degrees.  
There was pain on motion.  There was mild muscle spasm and 
some tenderness on palpation over the posterior aspect of the 
cervical spine.  Reflexes were hypoactive but equal.  There 
was no motor or sensory deficit detected as regards strength.  
The diagnosis was degenerative disc disease of the cervical 
spine, as evidenced by X-ray reports.  

VA outpatient records show that in January 1997 the veteran 
had reportedly failed all conservative modalities in 
treatment of his degenerative arthritis and degenerative disc 
disease of the cervical spine.  An examination revealed 
continued limitation of motion of the cervical spine.  A 
subsequent January 1997 record indicates an impression of 
cervical myelopathy.  In March 1997, the veteran's 
disabilities were reviewed.  An examination revealed a poor 
effort on testing of motor function, but it was noted that 
the veteran had good strength.  His tremor was noted to be 
voluntary, and that it disappeared upon distraction.  The 
assessment included right upper extremity tremor, voluntary, 
and chronic pain syndrome.  

In a June 1997 VA neurology consultation, the veteran 
complained of neck, arm, and shoulder pain, and of a steadily 
worsening tremor in his right hand.  Following an 
examination, the examiner stated that he had nothing much to 
add to the available information and that the tremor was 
difficult to characterize.  The doctor opined that the 
veteran's somewhat hyperactive lower [sic] extremity reflexes 
may indeed by secondary to a mild cervical myelopathy 
secondary to a spondylitic arthropathy and degenerative disc 
disease.  

VA outpatient records show that in July 1997 the veteran 
continued to be followed for a right hand tremor.  In August 
1997, he was seen with a complaint of neck pain, which he 
reported was not relieved by Daypro.  In September 1997, the 
veteran complained of pain in the right hand and fingers.  An 
examination revealed an intermittent resting right hand 
tremor.  

On a September 1997 VA examination, the veteran complained of 
tremors in both upper extremities and tingling of all four 
fingers of the right hand which sometimes woke him up at 
night.  He reported he was on medication for the tremors.  On 
examination, there was moderate tenderness and muscle spasm 
on the posterior aspect of the cervical spine.  There was 
pain on motion.  There was no atrophy of the muscles of the 
back or upper extremities.  The range of motion of the 
cervical spine was forward flexion to 20 degrees, backward 
extension to 20 degrees, lateral flexion to 5 degrees, and 
lateral rotation to 15 degrees.  Reflexes in the upper 
extremities were hypoactive and more diminished on the right.  
There was no sensory deficit.  There was some decrease in the 
strength of the right upper extremity.  (Hand grip, measured 
by a gripometer, showed 20 pounds of force on the right hand 
compared with 50 pounds of force on the left hand.)  X-rays 
of the cervical spine revealed extensive spondylitis centered 
about C4-5-6-7, with some progression when compared with 
previous films in 1992 and 1995.  The diagnosis was post-
traumatic degenerative arthritis of the cervical spine. 

VA records show that in early November 1997 the veteran was 
seen for complaints of hand pain.  The Tinel's sign was 
positive in the right wrist and negative on the left.  
Another examination in early November 1997 indicates that the 
veteran continued to complain of neck and right hand pain.  
His right hand grip was half of what the left hand grip was.  
There was sensory impairment to the right thumb and the index 
and middle fingers to light touch.  The impression was right 
carpal tunnel syndrome, right flexor tenosynovitis, and other 
medical issues such as cervical spondylosis.  Later in 
November 1997, the veteran was seen in the neurosurgery 
clinic.  An examination revealed that his deep tendon 
reflexes were trace throughout and that the Tinel's sign was 
positive bilaterally but more so on the right.  The doctor 
noted that the veteran had degenerative cervical spine 
disease mostly at the C5-6 level and bilateral carpal tunnel 
syndrome, right worse than left.  The doctor recommended a 
right carpal tunnel decompression if an EMG confirmed a 
carpal tunnel syndrome but stated that the veteran was not a 
candidate for cervical spine surgery.  A December 1997 
outpatient record indicates that an EMG showed moderately 
severe right carpal tunnel syndrome, right ulnar neuropathy 
at the elbow, and left median neuropathy.  A repeat EMG was 
recommended.  Later in December 1997, an EMG and nerve 
conduction studies were performed on the veteran's upper 
extremities.  The impression was neurophysiologic evidence of 
a median neuropathy at the right wrist and a right ulnar snap 
of unclear significance.  An outpatient note in December 1997 
indicates that the EMG findings revealed a moderate right 
carpal tunnel syndrome and that the left upper extremity was 
within normal limits.  A January 1998 neurosurgery clinic 
note indicates that the veteran agreed to right carpal tunnel 
decompression surgery, which was subsequently performed in 
February 1998.  Outpatient records in May 1998 show continued 
complaints of neck pain.  A June 1998 outpatient record 
indicates that cervical spine surgery was deemed to 
dangerous.  The assessment was degenerative joint disease.  

On an August 1998 VA examination, the veteran complained of 
neck pain which had progressively worsened, occasional pain 
in the right upper extremity, weakness, and fatigability and 
lack of endurance.  The veteran reported having flare-ups 
daily that lasted two hours with mild to moderate pain, which 
was precipitated by activity and motion of the cervical area 
and was alleviated by rest and medication.  He claimed that 
he lost another 50 percent of functional impairment during 
the flare-up.  The veteran reported that he used a neck brace 
from time to time.  On examination, there was tenderness of 
the lower cervical area but no spasm was present.  The active 
range of motion of the cervical spine, as measured by a 
goniometer, was forward flexion to 30 degrees, backward 
extension to 10 degrees, lateral flexion to 15 degrees, and 
lateral rotation to 25 degrees.  (Passive range of motion was 
slightly better.)  The upper extremity reflexes (biceps, 
triceps, and wrists) were normal.  Vibratory sensation was 
intact.  There was a tremor of the right upper extremity.  
The right grasp was markedly diminished at 22 pounds and the 
left grasp was 42 pounds.  The veteran was able to touch his 
thumb to all fingers and approximate the transverse fold.  
There was definite slight loss of sensation on the right 
thumb and index finger, with needle prick.  The diagnoses 
were degenerative disc disease of the cervical spine, C5-6, 
with marked limitation of motion; and minimal radiculopathy, 
right upper extremity, with diminished sensation in the right 
thumb and index finger.  The examiner commented that pain and 
limitation of motion of the cervical spine could 
significantly limit functional ability during flare-ups or 
when the neck was used repeatedly over a period of time, and 
that the additional functional loss would be 50 percent.  

In a September 1999 decision, the RO assigned a 40 percent 
rating for the cervical spine disorder.  




II.  Analysis

Initially, it is noted that the veteran's claim for an 
increase in a 40 percent rating for a cervical spine disorder 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim which is plausible.  The 
Board is satisfied that all relevant evidence has been 
properly developed to the extent possible and that no further 
assistance is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran's cervical spine disorder includes arthritis, and 
arthritis is rated based on limitation of motion of the 
affected joints.  38 C.F.R. § 4.71a, Codes 5003, 5010.  The 
current 40 percent rating for the cervical spine disorder 
exceeds the 30 percent maximum rating permitted for 
limitation of motion of the cervical spine, which is assigned 
when there is severe limitation of motion.  38 C.F.R. 
§ 4.71a, Code 5290.  Thus, the August 1998 VA examiner's 
opinion concerning the effects of pain during flare-ups and 
repeated use would not support a higher rating based on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
Johnston v. Brown, 10 Vet.App. 80 (1997).  Moreover, the 
veteran's current 40 percent rating is equivalent to the 
maximum rating for ankylosis of the cervical spine, which is 
assigned when such condition is unfavorable.  38 C.F.R. 
§ 4.71a, Code 5287.  However, his cervical spine is not 
ankylosed (fixed in one position).

The veteran's cervical spine disorder also includes 
degenerative disc disease, and such is rated based on 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, Code 
5293.  Limitation of motion is one of the aspects of the 
disability which is considered with this code.  VAOPGCPREC 
36-97.  Under Code 5293, a 40 percent rating is warranted for 
severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief.  A 60 percent rating is warranted 
for pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy and 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

The veteran contends that his cervical spine disorder 
evidences a greater degree of impairment than that reflected 
in his currently assigned 40 percent evaluation.  As noted 
above, whether the appropriate rating for intervertebral disc 
syndrome is 40 percent or 60 percent turns on whether the 
veteran's symptoms are pronounced, with persistent symptoms 
and little intermittent relief (60 percent), or whether the 
symptomatology is severe, with intermittent relief (40 
percent).  A review of the medical evidence shows that his 
condition does not meet the criteria for a 60 percent rating 
under Code 5293.  Throughout the medical records, neck pain 
was a common complaint, as related to the diagnoses of 
degenerative joint and disc diseases of the cervical spine.  
In June 1995, moderate muscle spasm was noted on a VA 
outpatient record and VA examination report.  The examination 
report indicated that, regarding the upper extremities, there 
was no evidence of weakness or atrophy, there was normal 
sensation except for some sensory deficit in the right index 
finger, and deep tendon reflexes were trace and symmetric.  

VA records in 1996 show that the veteran developed a right 
hand tremor and had decreased strength in that hand.  An 
examination during an October 1996 VA hospital stay showed 
strength of at least 4/5 in the upper extremity muscles, 
decreased deep tendon reflexes, and intact sensory function.  
Testing in the hospital revealed moderate right carpal tunnel 
syndrome, left median neuropathy, right ulnar neuropathy at 
the elbow, and no evidence of C7 radiculopathy.  A November 
1996 VA examiner indicated that the veteran had no complaints 
affecting his upper extremities that would clearly suggest a 
radiculopathy.  It was further noted that the veteran had 
mild muscle spasm of the cervical spine, hypoactive and equal 
reflexes, and no motor or sensory deficit as regards 
strength.  A March 1997 VA outpatient record also indicated 
the veteran had good strength.  These records thus far 
demonstrate that the veteran's cervical disc disease was not 
more than severe in degree.  

Likewise, VA records in 1997 and 1998 show that the veteran's 
degenerative disc disease of the cervical spine was 
productive of not more than severe disability.  In September 
1997, a VA examination showed moderate muscle spasm of the 
cervical spine, no atrophy of muscles in the back or upper 
extremities, hypoactive reflexes in the upper extremities, no 
sensory deficit, and some decrease in the strength of the 
right upper extremity.  A November 1997 VA outpatient record 
shows that, in addition to degenerative cervical spine 
disease mostly at the C5-6 level, the veteran had bilateral 
carpal tunnel syndrome (worse on the right) for which he 
underwent a right carpal tunnel decompression in February 
1998.  On an August 1998 VA examination, he complained of 
daily flare-ups lasting two hours with mild to moderate pain, 
which was precipitated by activity and motion of the cervical 
area and was alleviated by rest and medication.  On the exam, 
there was no spasm present, the upper extremity reflexes were 
normal, vibratory sensation was intact, there was slight loss 
of sensation on the right thumb and index finger, and the 
right grasp was markedly diminished compared with the left 
grasp.  Although the examiner found there was marked 
limitation of motion, only minimal radiculopathy was found.  
Even when additional functional impairment during use or 
flare-ups is considered, this examination indicates overall 
impairment does not exceed that of severe (40 percent) 
intervertebral disc syndrome.  38 C.F.R. §§ 4.40, 4.45; 
VAOPGCPREC 36-97.

The veteran's overall disability picture demonstrates that he 
does not have intervertebral disc syndrome which is 
pronounced in degree.  Medical records relate the veteran's 
complaints of constant neck pain and numbness and pain in the 
right upper extremity, particularly the hand.  However, these 
records do not provide objective evidence that the veteran 
persistently experiences other symptomatology, such as muscle 
spasm or diminished reflexes characteristic of disc disease, 
that are indicative of a pronounced condition.  Based on a 
comprehensive review, the Board concludes that the weight of 
the evidence demonstrates no more than severe intervertebral 
disc syndrome, and thus a rating higher than 40 percent under 
Code 5293 is not permitted.   

In conclusion, the preponderance of the evidence is against 
the claim for an increase in the 40 percent rating for the 
cervical spine disorder.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased rating for a cervical spine disorder is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

